t c memo united_states tax_court spencer medical associates automotive ventures inc f k a spencer toyota inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date d christopher ohly and kevin f leahy for petitioner karen e chandler for respondent memorandum findings_of_fact and opinion cohen chief_judge by notice of final_partnership_administrative_adjustment fpaa dated date respondent determined an upward adjustment in spencer medical associates' ordinary_income for in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether spencer medical associates has a duty_of_consistency in its treatment of a tax_shelter investment on its federal_income_tax returns for and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed spencer medical associates spencer medical was a maryland general_partnership with its principal_place_of_business in st mary's west virginia spencer medical was formed on date spencer toyota inc now known as automotive ventures inc petitioner was the tax_matters_partner for spencer medical in spencer toyota inc was also the tax_matters_partner for spencer medical associates ii a texas general_partnership on date spencer medical entered into a contract with coral sociedade brasileira de pesquisas e desenvolvimento ltda coral the coral contract under which coral was to conduct medical_research and development with respect to four specified reagents the total consideration to be paid_by spencer medical to coral as stated in the coral contract was big_number brazilian cruzeiros crdollar_figure which amount was equivalent on date to dollar_figure million u s dollars usdollar_figure one-eighth of the stated consideration was paid in u s dollars dollar_figure when the contract was executed the balance of the stated consideration was reflected in a crdollar_figure promissory note from spencer medical to coral the coral note the equivalent in of usdollar_figure million the coral note was payable in brazilian cruzeiros in four equal payments on december of each of the years and each payment was to consist of one-fourth of the original coral note principal crdollar_figure and all accrued interest as of the date of the payment at the time the coral note was executed the principal payment due on date was the equivalent of usdollar_figure spencer medical's federal_income_tax return for the calendar_year ended date was timely filed with the internal_revenue_service center in philadelphia pennsylvania on its return spencer medical claimed a research expense deduction in the amount of dollar_figure million the return did not disclose that the research expense arose out of a promissory note or out of a transaction with coral spencer medical's return was not examined by the internal_revenue_service irs prior to date spencer medical's federal_income_tax return for the calendar_year ended date was filed with the internal_revenue_service center in philadelphia pennsylvania on date the date conversion rate of the brazilian cruzeiros was crdollar_figure to usdollar_figure and the conversion rate did not vary significantly from the rate on the due_date of the coral note payment spencer medical did not report the difference between the value usdollar_figure and the value approximately usdollar_figure of the coral note principal payment due to coral in as gain on its return spencer medical's return reflected a liability for interest in the total amount of dollar_figure payable on date spencer medical did not report the difference between the value usdollar_figure and the value approximately usdollar_figure of the coral note accrued interest payment due to coral in as gain on its return spencer medical never paid the coral note principal or the interest accrued as of date due on date spencer medical never received a demand for payment nor has any other action been initiated by coral to collect the principal and accrued interest payment due from spencer medical on date coral investments were sold by allen f campbell campbell of dallas texas during and to more than different entities throughout the united_states in date james i gibb gibb a revenue_agent was assigned to the injunction group in dallas the job of the injunction group was to investigate promoters of abusive tax_shelters thereafter gibb was assigned to investigate coral and campbell for violating sec_6700 and sec_6701 an injunction case was filed by the government against campbell on date in the united_states district_court northern district of texas dallas division district_court gibb was assigned to assist the department of justice attorneys with the campbell case in response to interrogatories in the campbell case a list of all u s entities contracting with coral the project list was filed with the district_court on date the project list did not contain taxpayer identification numbers addresses or individuals involved in any of the listed entities that had entered into contracts with coral or the year that such contracts were entered spencer medical's contract is reflected as client number spencer medical associates the project list was first located by gibb in date of the contracts on the project list approximately had been identified prior to the location of the list prior to the discovery of the project list spencer medical had not been identified by the irs as one of the entities contracting with coral partnership adjustments attributable to contracts entered into by other entities unrelated to spencer medical with coral in were litigated in agro science co v commissioner tcmemo_1989_687 affd 934_f2d_573 5th cir spencer medical neither was a party to the agro science co litigation nor agreed to be bound by our opinion in agro science co the agro science co case was not decided until after the period of limitations for spencer medical's tax_year had expired spencer medical timely executed a consent to extend the time to assess tax attributable to items of a partnership for extending the time for such assessment to date respondent timely sent to spencer medical a fpaa for opinion respondent determined that spencer medical realized foreign_currency transaction gain in due to the devaluation of the brazilian cruzeiro between and respondent's adjustments are based on treating the coral note as bona_fide indebtedness petitioner argues that respondent's determination is incorrect because promissory notes similar to the coral note on which she based her adjustments were determined in agro science co v commissioner supra to be invalid thus petitioner contends that it can have no foreign_currency transaction gain because the coral note is invalid respondent does not deny that in agro science co certain coral notes were determined to be invalid respondent argues that she relied on spencer medical's return wherein the coral note was treated as valid and research expenses equaling the value of the coral note usdollar_figure million were deducted and that spencer medical has a duty_of_consistency to continue to report the coral transaction in as if the coral note were valid the court_of_appeals for the fourth circuit to which an appeal in this case would lie has recognized the existence of a duty_of_consistency see 232_f2d_873 4th cir affg 24_tc_1000 the duty_of_consistency applies when the taxpayer made a representation or reported an item for federal_income_tax purposes in one year the commissioner acquiesced in or relied on that representation or report for that year and the taxpayer attempts to change that representation or report in a subsequent year after the period of limitations has expired with respect to the year of the representation or report and the change is detrimental to the commissioner 854_f2d_755 5th cir affg 87_tc_1087 72_tc_807 quoting 495_f2d_211 8th cir affd 656_f2d_483 9th cir when the duty_of_consistency applies the commissioner may proceed as if the representation or report on which she relied continues to be true although in fact it is not herrington v commissioner supra pincite the parties agree that the first and third elements of duty_of_consistency are present the parties disagree as to the presence of the second element the second element exists when a taxpayer files a return that contains an inadequately disclosed item and respondent accepts that return and allows the period of limitations to expire without an audit of that return id 56_tc_82 affd per curiam 456_f2d_622 5th cir see hughes luce l l p v commissioner tcmemo_1994_559 affd on another issue 70_f3d_16 5th cir spencer medical indisputably did not provide sufficient facts to give the irs actual knowledge of the coral contract spencer medical's return did not disclose that the claimed research expense arose out of a promissory note or out of a transaction with coral the transaction was not examined in any prior examination of spencer medical compare erickson v commissioner tcmemo_1991_97 gmelin v commissioner tcmemo_1988_338 affd without published opinion 891_f2d_280 3d cir petitioner argues however that the project list that was discovered by gibb in date provided the irs with a reason to know on or before date that spencer medical invested in coral in and claimed erroneous expenses in addition petitioner argues that the irs had the capabilities to identify the necessary information regarding the clients on the project list by using the irs computer data bases proffered expert testimony on this subject was excluded because petitioner failed to comply with rule f petitioner also argues that because respondent issued a fpaa to spencer medical associates ii a partnership with the same tax_matters_partner as spencer medical concerning adjustments related to a coral investment respondent had knowledge of spencer medical in all of the cited cases dealing with the duty_of_consistency and specifically addressing whether the commissioner had actual or constructive knowledge of the erroneously reported_item the focus was on information supplied by the taxpayer on the return for the year of the erroneous reporting or otherwise developed upon audit of that return in mayfair minerals inc moreover the court rejected the taxpayer's contention that reporting of the transaction on a return for a subsequent year filed by the same taxpayer gave notice to the commissioner of the relevant facts in time to disallow the deductions for earlier years the court stated that this argument borders on the facetious mayfair minerals inc v commissioner supra pincite petitioner seeks to equate information fortuitously discovered during the investigation of another person with information provided by the taxpayer on the return or during an audit of the return on which the item was erroneously reported petitioner's position supposes that the agent assisting the department of justice in an investigation of campbell should have turned immediately to tracking down spencer medical upon receipt of one of many documentary exhibits collected in that investigation here the taxpayer is attempting to turn the shield of the statute_of_limitations into a sword and to turn on its head a doctrine intended to minimize the availability of a double deduction the disputed element of the duty_of_consistency is the government's reliance on the taxpayer's representation as to the treatment of an item on the return if the taxpayer has disclosed on the return or during an audit questions about that treatment the government cannot show reliance under the circumstances of this case we do not believe that disclosure of facts suggesting possibly erroneous treatment of an item months prior to the expiration of the period of limitations is sufficient to terminate reliance for purposes of the duty_of_consistency doctrine finally petitioner argues that respondent should be estopped from making the adjustment in issue here because of the success of the argument in agro science that the deduction allowed to similarly situated partnerships was invalid in this regard this case is indistinguishable from herrington and the result should be the same see also 102_tc_323 affd without published opinion sub nom handelman v commissioner 57_f3d_1063 2d cir affd without published opinion sub nom eisenman v commissioner 67_f3d_291 3d cir the substance of taxpayers' position is that under the guise of a duty_of_consistency on the part of respondent they are entitled to 'the practical equivalent of a double deduction' see united_states v skelly oil co u s petitioner failed to present any evidence at trial or any other argument at trial or on brief contesting the correctness of the adjustments as determined by respondent respondent's adjustments will be sustained to reflect the foregoing decision will be entered for respondent
